Citation Nr: 0615636	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  00-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals, status post radical retropubic 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in 
October 2004 when it was remanded to afford the veteran a 
video conference hearing.  The veteran subsequently indicated 
that he no longer desired to attend the requested hearing.  
The issue was again before the Board in January 2005 when it 
was remanded for additional evidentiary development.  

In January 2006, the Board received additional evidence which 
had not been reviewed by the RO.  In a written communication 
received in April 2006, the veteran waived preliminary RO 
review of this new evidence.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  


FINDING OF FACT

The veteran's currently existing impotence, incontinence, and 
chronic urinary tract infection were not proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, 
nor were they proximately caused by an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a radical retropubic prostatectomy have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
1999 rating determination, the February 2000 statement of the 
case, the August 2000, December 2000, July 2004 and September 
2005 supplemental statements of the case, and the March 2004 
and February 2005 VCAA letters, have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2004 and  February 2005 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in March 2004 and February 
2005 regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, but there has been no 
notice of the types of evidence necessary to establish the 
degree of disability or the effective date.  However, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  The appellant's status as a veteran has never 
been questioned.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination, and medical 
opinions have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Criteria

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a radical 
retropubic prostatectomy which was performed at a VA medical 
center in October 1997.  38 U.S.C. § 1151 and its 
implementing regulations have undergone several changes in 
the past decade, most recently effective October 1, 1997.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim after 
October 1, 1997, and his claim must therefore be adjudicated 
under the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA.  See VAOPGCPREC 40-97.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005). 

Analysis

When the veteran filed his claim he reported that he was 
experiencing bladder leaks as a result of surgery he 
underwent in October 1997 at a VA hospital.  Hospitalization 
records dated in October 1997 indicate that the veteran had 
been diagnosed with prostate cancer after undergoing 
ultrasound-guided transrectal needle biopsy of the prostate.  
It was noted that the veteran was potent and wished to 
attempt a nerve-sparing radical retropubic prostatectomy.  
The operation report indicates that informed consent was 
obtained.  The procedure was performed on October 6, 1997, 
there were no complications and the veteran tolerated the 
procedure well.  However, as hereinafter explained, it does 
appear that the veteran now suffers some additional 
disability as a result of the October 1997 surgical 
procedure.  

While the hospitalization summary indicates that the radical 
retropubic prostatectomy went very well and there were no 
complications unfortunately, after the October 1997 
procedure, the veteran became incontinent of urine.  Numerous 
clinical records dated subsequent to the procedure document 
the incontinence and link the incontinence to the surgery.  
The Board notes, however, that incontinence was a known 
complication of the surgery.  A private urologist reported in 
February 2005 that incontinence was a known possible 
complication of a radical prostatectomy.  The examiner who 
conducted a February 2005 VA examination specifically noted 
the presence of incontinence after the surgery and reported 
that the incontinence was a known risk factor of the 
procedure and that this did not imply that the procedure was 
improperly performed.  The Board finds the above referenced 
documents to be competent evidence demonstrating that the 
veteran's incontinence was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA performing the 
operation and it is also competent evidence demonstrating 
that the veteran's incontinence was an event which was 
reasonably foreseeable.  

With regard to the presence of impotence which was noted in 
the report of the February 2005 VA examination, the Board 
finds that the veteran specifically reported in his March 
2000 statement that this possibility was discussed with the 
veteran in a pre-surgical conference and that impotence was 
not an issue in this case.  There is also no competent 
evidence suggesting that the proximate cause of the impotence 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
performing the operation.  

The Board further notes that the competent evidence of record 
demonstrates that the veteran experiences chronic urinary 
tract infections which have been tenuously linked to the 
October 1997 surgical procedure.  In February 2005, the 
private urologist referenced the surgical procedure performed 
in 1997 and noted that the veteran had sustained an 
uncontrollable incontinence since that time as well as a 
chronic urinary tract infection.  The physician wrote that, 
while incontinence was a know complication of a radical 
prostatectomy, a chronic or persistent urinary tract 
infection was not a routine or common complication.  No 
opinion as to the etiology of the urinary tract infection was 
provided.  The examiner who conducted the February 2005 VA 
examination noted that the veteran was experiencing chronic 
urinary tract infections.  However, this examiner noted that 
he did not have an opinion as to the direct etiology of the 
chronic urinary tract infection.  He opined that, possibly, 
the veteran's use of external pads for the control of the 
incontinence had allowed the contamination of the environment 
around the urethral meatus and then subsequently lead to a 
retrograde migration of the bacteria from his surroundings to 
the urethra.  The VA examiner noted that the majority of 
people who had chronic incontinence from a sphincteric injury 
during radical prostatectomy did not have a chronic urinary 
tract infection.  The examiner wrote that the chronic urinary 
tract infection was not a known consequence of a radical 
prostatectomy and also opined that it was less likely than 
not due to surgery, carelessness, negligence, lack of proper 
skill, error in judgement or a similar instance of fault.  A 
December 2005 VA medical report recently received by the 
Board shows continuing problems with chronic infection, but 
this report does not include any opinion relating the 
infection to any fault by VA in connection with the 
prostatectomy.

Based on the above evidence, the Board finds that 
compensation under 38 U.S.C.A. § 1151 for the chronic urinary 
tract infections cannot be granted as the urinary tract 
infections are not shown to be proximately caused by any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
performing the operation.  Moreover, although the medical 
examiners have not offered a clear opinion as to the 
etiology, it has been suggested that one cause may be the 
routine wearing of pads associated with the urinary 
incontinence.  However, since the urinary incontinence has 
been shown to be a reasonably foreseeable event with the type 
of surgical procedure in question, it cannot be said that the 
proximate cause of the infection was an event not reasonable 
foreseeable.  

At this point the Board acknowledges some contentions by the 
veteran that he did not give informed consent to the 
procedure.  However, associated with the claims files is an 
undated and unsigned Informed Consent Progress Note which 
indicates that the veteran was informed that the common 
complications of the operation included nerve damage, 
incontinence, impotence and the fact that the cancer may 
already have spread.  Alternative treatment was also 
discussed including hormonal treatment.  There are multiple 
references in the clinical records demonstrating that 
informed consent was obtained.  A September 29, 1997 clinical 
record indicates that consent was obtained and in the chart.  
A document dated October, 4, 1997 indicates that the veteran 
communicated an understanding of the procedure to be 
performed as well as the risks and benefits involved and the 
alternatives presented.  

In his November 1999 notice of disagreement, the veteran 
alleged that he had no knowledge of signing a SF Form 509.  
In a March 2000 statement, the veteran reported that a pre-
operative conference was held wherein alternative treatment 
methods were discussed.  The surgeon reported that he would 
do his best to spare the artery that dealt with impotence.  
The veteran reported that therefore, impotence was not an 
issue in this case.  The veteran reported that the surgeon 
discussed various complications associated with the surgery 
but was assured that they would only be temporary and that 
the surgeon did not mention the possibility of an infection.  
He reported that he consulted the surgeon 15 months after the 
surgery about the bladder leaks and the surgeon responded 
that the leaks were not normal and that the veteran should 
not have been incontinent at that time.  In October 2004, the 
veteran alleged that he was never informed of the possibility 
of incontinence until after the surgery and then he was only 
advised that this would be a temporary situation.  

After reviewing the record, the Board finds that the several 
references in the clinical records to this consent being 
obtained along with the veteran's own admissions are 
sufficient to document the fact that the veteran consented to 
the October 6, 1997 procedure and was informed of the 
potential complications including incontinence and impotence.  
By the veteran's own admission in the March 2000 statement, 
he underwent a pre-surgical consultation regarding the 
surgery which included a discussion of alternative treatments 
and the possibility of various complications.  This fact 
coupled with the fact that permanent incontinence was a known 
possibility for the surgical procedure to be performed and 
the other annotations in the clinical records as to consent 
being obtained, demonstrate that the health care 
professionals who were conversing with the veteran regarding 
the upcoming surgery did inform him of the possibility of 
permanent incontinence and other possible complications.  

In sum, although the veteran does have additional disability 
as a result of the October 1997 surgery, the preponderance of 
the evidence is against a finding that such additional 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or proximately caused by an 
event not reasonably foreseeable.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(a).




ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


